FILED
                                                                                  January 12, 2022
                                                                                   EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                                SUPREME COURT OF APPEALS
                                                                                       OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


State of West Virginia,
Plaintiff Below, Respondent

vs.) No. 20-0457 (Taylor County 18-F-17)

John Michael Hess,
Defendant Below, Petitioner



                               MEMORANDUM DECISION


        Petitioner John Michael Hess, by counsel Andrew Tyler Reseter, appeals the Circuit Court
of Taylor County’s pre- and post-trial rulings regarding the admissibility of photographs of the
victim following her murder. Respondent the State of West Virginia, by counsel Patrick Morrisey
and William E. Longwell, filed a response in support of the circuit court’s orders.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision is appropriate under Rule 21 of the Rules of Appellate Procedure.

        On December 31, 2017, petitioner fatally shot his wife, Abigail R. Hess (“the victim”),
with a shotgun. He was indicted on a charge of first-degree murder in January of 2018. 1 Petitioner
moved to exclude all photographs displaying any part of the victim’s body, asserting that “several
of the photographs are hideous, ghastly, horrible, and dreadful, and they would offend and inflame
a jury,” but the circuit court denied that request. Petitioner filed a renewed motion to exclude those
photographs, but that motion was also denied. At the December of 2019 trial, petitioner admitted
that he shot the victim but denied that there was premeditation or deliberation, asserting that his
diminished capacity and delusional belief that the victim was having an affair led to the shooting.
During trial, the State introduced evidence that petitioner loaded his shotgun two to three hours
before the victim came home and placed that gun in their bedroom closet. After she went to bed,

       1
         Petitioner underwent several examinations to determine his criminal responsibility and
competency following his arrest. At the conclusion of the third evaluation, Dr. David A. Clayman
concluded that “[r]ather than diminished capacity, it appears that it would be more appropriate to
have the trier of fact determine whether his explanations are supported by the evidence.”


                                                  1
petitioner went to the closet, retrieved the gun, went to the bed, and stuck the gun in the victim’s
face. Thereafter, he turned off the safety and pulled the trigger. At the conclusion of the trial, the
jury convicted petitioner of first-degree murder; the jury did not recommend mercy. By order
entered on March 10, 2020, petitioner was sentenced to life imprisonment without the possibility
of parole.

        On March 23, 2020, petitioner filed a post-trial motion for a new trial. 2 Petitioner’s counsel
argued that petitioner was entitled to a new trial based upon the admission of certain photographs,
which, he argued, should not have been admitted because they were irrelevant as to the element of
premeditation and that, even if the court would find the photographs relevant, they were more
prejudicial than probative. The State, however, argued that the photographs were relevant to
malice, premeditation, and accident if petitioner would change his mind as to the defense theory
in the days leading up to the trial. It further asserted that autopsy photographs, by their very nature,
are not pleasant and that only one head shot, out of several taken, was offered into evidence. The
State contended that it did not know what the jury considered once inside the jury room or whether
the jury even viewed the photographs. In rebuttal, petitioner’s counsel argued that the jury is
presumed to have viewed the photographs and again argued relevancy with regard to
premeditation. 3

        In ruling on the motion for a new trial on these grounds, the circuit court noted that it
considered both issues during a February 13, 2020, pretrial hearing. It relied upon its earlier rulings
on both issues and denied petitioner’s motion for a new trial by order entered on June 2, 2020.
Petitioner appeals from the circuit court’s initial denial of his motion to exclude the photographs
of the victim and the June 2, 2020, order denying his post-trial motion for a new trial based upon
the admission of those photographs.

       On appeal, petitioner sets forth a single assignment of error: The trial court erred to the
prejudice of petitioner, under a standard of clear abuse of discretion, by overruling his pre-trial
motions to exclude prejudicial photographs and his post-trial motion for a new trial based on those
prejudicial photographs. As this Court has found, “[i]t is well settled that a trial court’s rulings on
the admissibility of evidence, ‘including those affecting constitutional rights, are reviewed under
an abuse of discretion standard.’” State v. Kaufman, 227 W. Va. 537, 548, 711 S.E.2d 607, 618
(2011) (citing State v. Marple, 197 W.Va. 47, 51, 475 S.E.2d 47, 51 (1996)). Further,

              Rule 401 of the West Virginia Rules of Evidence requires the trial court to
       determine the relevancy of the exhibit on the basis of whether the photograph is
       probative as to a fact of consequence in the case. The trial court then must consider


       2
         During the hearing on that motion, petitioner’s counsel informed the circuit court that he
was withdrawing the request for a new trial based on a sufficiency of the evidence argument. He
did, however, argue that petitioner was entitled to a new trial based on the claim that the circuit
court denied petitioner due process by denying petitioner’s request for a continuance so that an
additional psychological evaluation could be performed. Petitioner does not appeal the denial of
that motion.
       3
           Prior to jury deliberations, the photographs had not been published to the jury.
                                                   2
       whether the probative value of the exhibit is substantially outweighed by the
       counterfactors listed in Rule 403 of the West Virginia Rules of Evidence. As to the
       balancing under Rule 403, the trial court enjoys broad discretion. The Rule
       403 balancing test is essentially a matter of trial conduct, and the trial court’s
       discretion will not be overturned absent a showing of clear abuse.

Syl. Pt. 10, State v. Derr, 192 W. Va. 165, 451 S.E.2d 731 (1994). 4 With regard to the denial of
petitioner’s motion for a new trial and judgment of acquittal, we have held:

               In reviewing challenges to findings and rulings made by a circuit court, we
       apply a two-pronged deferential standard of review. We review the rulings of the
       circuit court concerning a new trial and its conclusion as to the existence of
       reversible error under an abuse of discretion standard, and we review the circuit
       court’s underlying factual findings under a clearly erroneous standard. Questions
       of law are subject to a de novo review.

Syl. Pt. 3, State v. Vance, 207 W. Va. 640, 535 S.E.2d 484 (2000).

        In support of his assignment of error, petitioner contends that the circuit court’s admission
of the photographs was based upon the presumption that petitioner would argue at trial that the
shooting was an accident. However, this claim is not borne out by the record. Following the pretrial
hearing, petitioner filed a renewed motion in limine to exclude prejudicial photographs. Petitioner
argues that the State failed to offer an explanation or compelling reason as to how the photograph
of the victim’s face was, in fact, probative as to malice, premeditation, or any other state of mind.
However, the circuit court denied petitioner’s renewed motion, stating that it

       previously ruled that the probative value of the admitted photographs outweighs
       their prejudicial effect. The photographs in question are relevant to more issues than
       just whether the incident was an accident, such as [petitioner’s] state of mind at the
       time, which has been put at issue by statements made to Dr. Adamski and to Dr.
       Baker[, who both evaluated petitioner’s competency and criminal responsibility].

        At trial, the medical examiner, Dr. C. Metin Savasman, testified as to the manner in which
the victim was killed, including that the cause of death was a “shotgun wound to the left [side of
her] face. But I described very precisely the other injuries, and it is also written in the final report
that presumably hand injuries happened before the face.” During Dr. Savasman’s testimony, the
State moved to introduce the close-up autopsy photograph of the victim’s face, and the circuit
court admitted the photograph (Exhibit 2) over petitioner’s objection, stating “over the rulings that


       4
          Rule 401 of the West Virginia Rules of Evidence provides: “Evidence is relevant if: (a)
it has any tendency to make a fact more or less probable than it would be without the evidence;
and (b) the fact is of consequence in determining the action.” Rule 403 of the West Virginia Rules
of Evidence provides: “The court may exclude relevant evidence if its probative value is
substantially outweighed by a danger of one or more of the following: unfair prejudice, confusing
the issues, misleading the jury, undue delay, wasting time, or needlessly presenting cumulative
evidence.”
                                                   3
we had at a previous hearing I’m going to admit the photograph. And the objections will be
standing in nature.”

         When Sarah Bittenbender, the sister of the victim, testified, she identified the victim from
the photograph, but the circuit court did not allow the State to publish it to the jury at that time. In
addition, Sheriff Terry Austin testified regarding the crime scene and photographs of the victim,
telling the jury that that was the victim “with the left side of her face gone, and the injuries also to
her hands in the position we found her [in] after the pillow had been removed.” Petitioner asserts
that, based on these witnesses’ testimony and the introduction of petitioner’s video-taped
confession, the photographs of the body were needlessly cumulative. Petitioner further argues that
the photographs at issue, without an explanation, are not probative of petitioner’s state of mind.
Therefore, he asserts, the circuit court erred by admitting them. Finally, he contends that because
the photos were not relevant under Rule 401 and were more prejudicial than probative under Rule
403, admission of the photographs was prejudicial error under a standard of clear abuse.

         Applying our standards set forth above, we find that the circuit court did not clearly abuse
its discretion in determining that the photographs at issue were more probative than prejudicial,
particularly because they were not published at any point during the trial and were only available
to the jury, if the jury determined it needed to view them. Further, there is no evidence available
to this Court to determine whether the jury even considered the photographs. The State points out
that petitioner was charged with murdering the victim with the use of a firearm and one of the
photographs shows how the victim’s body was found at the crime scene (Exhibit 9). The remaining
four photographs (one from the crime scene and three from the autopsy) show that the victim was
shot by a firearm at close range. The State argues that, collectively, they show the extent and type
of those injuries so the liberal relevancy standard is easily satisfied. It asserts that “[s]imply put,
photographs showing the victim’s injuries from a firearm wound are relevant when the person on
trial is accused of murdering the victim with a firearm.”

        The State correctly asserts that the admission of a photograph over a “gruesome” objection
is essentially a two-step process:

       The trial court should determine whether the photograph is relevant under Rule 401,
       which is to say “whether the photograph is probative as to a fact of consequence in
       this case.” The trial court must “ . . . consider whether the probative value of the
       exhibit is substantially outweighed by the counterfactors listed in Rule 403 of the
       West Virginia Rules of Evidence.” Syl. Pt. 6, in part, [State v.] Greenfield, 237 W.
       Va. [773], 791 S.E.2d 403 [(2016)] . . . .

Further, a trial court’s ruling under Rule 403 is given substantial deference by this Court on appeal.
Derr, 192 W. Va. at 168, 451 S.E.2d at 734, Syl. Pt. 10. As this Court recognized in Derr, “[t]he
average juror is well able to stomach the unpleasantness of exposure to the facts of a murder
without being unduly influenced. . . . [G]ruesome or inflammatory pictures exist more in the
imagination of judges and lawyers than in reality.” Id. at 177 n.12, 451 S.E.2d at 743 n.12. Thus,
the State argues that it is manifestly apparent that the five photos at issue were properly admitted
at trial, particularly under the deferential standard of review afforded by this Court to trial courts.



                                                   4
         With regard to Exhibits 9 and 10, the crime scene photographs, “it is within the discretion
of a trial judge to admit photographs depicting trails of blood and the body of a shooting victim.”
State v. Richardson, 240 W. Va. 310, 321 n.15, 811 S.E.2d 260, 271 n.15 (2018). We find that the
circuit court’s decision to admit photographs showing the victim’s body was within its discretion.
In addition, Exhibit 9 shows the victim’s body lying in the bed in which she was murdered; her
face is covered and her wounds are not visible. As set forth by the State, the photograph is relevant
to show where the victim’s body was found and how the murder occurred—she was killed in her
bed, which demonstrates that petitioner waited until the victim was in a position of rest. It is also
highly probative as to whether petitioner acted with premeditation, and it corroborates additional
evidence introduced by the State, particularly that petitioner loaded a shotgun and hid it in their
bedroom closet before the victim went to bed, facts which suggest premeditation. The inference of
premeditation may be based upon circumstantial evidence. Syl. Pt. 2, State v. Guthrie, 194 W. Va.
657, 461 S.E.2d 163 (1995). The State contends that because this evidence went to the heart of the
factual dispute at issue, it was highly probative and the lower court correctly determined that any
prejudicial effect on the gruesomeness of the photograph did not substantially outweigh the
probative value. See State v. Copen, 211 W. Va. 501, 505, 566 S.E.2d 638, 642 (2002). The State
asserts that the circuit court’s ruling was correct as a matter of law and, based upon the facts of the
case, should be affirmed. We agree. This Court has reviewed all of the photographs, and do not
find that their prejudicial impact outweighed their probative value. Consequently, we do not find
that the trial court abused its discretion by admitting the photographs.

        In addition, even assuming, arguendo, that the admission of the photographs was
erroneous, we find that their admission was harmless error based upon the overwhelming evidence
that supports the jury’s verdict, including petitioner’s video-taped confession. 5 Based upon the
foregoing, we affirm.
                                                                                        Affirmed.

ISSUED: January 12, 2022




       5
         As this Court recently affirmed in State v. Costello, 245 W. Va. 19, --, 857 S.E.2d 51, 59
(2021) (quoting State v. Guthrie, 194 W. Va. 657, 684, 461 S.E.2d 163, 190 (1995)),

       [w]hen analyzing trial errors, this Court generally views them in two subcategories:
       (1) evidence introduced by the State which is claimed inadmissible; and (2)
       evidence offered by the defendant but rejected at trial.

               When dealing with the wrongful admission of evidence, we have
               stated that the appropriate test for harmlessness articulated by this
               Court is whether we can say with fair assurance, after stripping the
               erroneous evidence from the whole, that the remaining evidence was
               independently sufficient to support the verdict and the jury was not
               substantially swayed by the error.
                                                  5
CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice Evan H. Jenkins
Justice William R. Wooton




                                  6